Citation Nr: 0716753	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a compensable rating for left testicle 
atrophy.

2.  Entitlement to a rating in excess 30 percent for Human 
Immunodeficiency Virus (HIV) infection with lymphadenopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1984 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision.  


FINDINGS OF FACT

1.  In a statement received in August 2005, prior to 
promulgation of a decision in the appeal, the veteran 
requested to withdraw the claim for a compensable rating for 
left testicle atrophy.

2.  The veteran's service-connected HIV-related illness is 
not manifested by refractory constitutional symptoms, 
diarrhea, and pathological weight loss or development of 
AIDS-related opportunistic infection or neoplasm. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant are met for the claim for a compensable rating 
for left testicle atrophy.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


2.  The criteria for an evaluation in excess of 30 percent 
for an HIV related illness are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.88b, Diagnostic 
Code (DC) 6351 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a June 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private treatment medical records, and a VA 
examination report.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

1.  Left Testicle Atrophy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a statement received in August 2005, the 
appellant withdrew his claim for a compensable rating for 
left testicle atrophy and, hence, there remain no allegations 
of errors of fact or law for appellate consideration of this 
issue.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.

2.  HIV Infection with Lymphadenopathy

The veteran contends that his current disability is more 
disabling than the current 30 percent disability evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's service-connected HIV-related illness is 
evaluated as 30 percent disabling under DC 6351.  38 C.F.R. § 
4.88b, DC 6351.  A 30 percent rating requires recurrent 
constitutional symptoms, intermittent diarrhea, and use of 
approved medication(s); or, a minimum rating with a T4 cell 
count less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  Id.  A 60 percent evaluation requires 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or, a minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  Id.  

Note (2) to DC 6351 explains that psychiatric or central 
nervous system manifestations, opportunistic infections, and 
neoplasms may be rated separately under appropriate codes if 
higher overall evaluation results, but not in combination 
with percentages otherwise assignable in accordance with the 
above Code criteria. Id.

VA afforded the veteran an HIV examination in July 2004.  The 
veteran stated that he did not require any treatment and had 
stable CD4 (analogous to T4) counts without antiretroviral 
therapy.  The examiner noted that the veteran had no 
lethargy, weakness, constitutional symptoms, opportunistic 
infections, diarrhea, debility, weight loss, or memory loss.  
The examiner noted that the veteran had stable weight and his 
treatment to date had been just observation.  There were no 
secondary diseases, no neoplasms related to HIV, current CD4 
count was 1141, and PCR viral load was 430.  While there was 
no evidence of oral candidiasis, he did have some mild 
lymphadenopathy in his right axilla which migrated to his 
left axilla and his parathyroid nodes and anterior cervical 
nodes as well (those were not present during the 
examination).  In summary, the examiner noted that the 
veteran's HIV did not require antiretroviral treatment and 
had stable viral loads and CD4 counts.  

An October 2004 VA treatment record similarly noted that the 
veteran was a non-progressor who maintained high CD4 and very 
low viral load.  

Based on the evidence, the Board does not find a rating in 
excess of the current 30 percent evaluation for HIV 
disability is warranted.  The veteran has not been shown to 
have refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or, a minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  38 C.F.R. § 4.88b, DC 6351.  The July 2004 
examination report specifically noted no constitutional 
symptoms, opportunistic infections, diarrhea, debility, 
weight loss, or memory loss.  The examiner noted that he had 
stable weight and his treatment to date had been just 
observation.  He has been consistently described as a "non-
progressor", his T4 cell count is good and HIV infection 
appears stable.  Therefore, the veteran's current 30 percent 
rating more closely approximates his symptoms. 

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In fact, the July 2004 VA examination 
report noted that the veteran has not missed any time from 
his job as an accountant at VA.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

The appeal as to the claim for a compensable rating for left 
testicle atrophy is dismissed

A rating in excess 30 percent for HIV infection with 
lymphadenopathy is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


